Exhibit 10.70

 



FORTRESS BIOTECH, INC.

2013 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award Agreement (this “Agreement”) is made and
entered into between Fortress Biotech, Inc. (the “Company”) and George Avgerinos
(“Grantee”), effective as of July 15, 2015 (such date the “Date of Grant”). This
Agreement sets forth the terms and conditions associated with the Company’s
award to Grantee of Restricted Stock Units payable as described below in shares
of Common Stock from the Company pursuant to the Company’s 2013 Stock Incentive
Plan (the “Plan”) for the number of Units set forth below (collectively, the
“Award”). Capitalized terms used herein which are not otherwise defined herein
will have the meanings ascribed to them under the Plan.

 

NOW, THEREFORE, in consideration of the foregoing and Grantee’s continued
provision of valuable services as an employee of the Company, it is agreed by
and between the parties as follows:

 

1. GRANT OF UNITS. Effective as of the Date of Grant, the Company hereby grants
the Grantee 1,000,000 Restricted Stock Units (the “Units”). The Units are
subject to the vesting, payment, and other provisions of this Agreement and the
Plan. Each Unit represents the value of one (1) share of Common Stock of the
Company (a “Share”). The Company will account for the Units in a bookkeeping
account on the Grantee’s behalf until they become payable or are forfeited.

 

2. SURRENDER OF STOCK OPTIONS. Grantee has previously been awarded options to
purchase 200,000 shares of the Company’s common stock. In connection with the
Award, Grantee surrenders all of such options, whether vested or unvested, and
will have no rights with respect to such options following his execution of this
Agreement.

 

3. VESTING. The Units are unvested when granted, and will vest based on the
occurrence of certain milestones as described on Exhibit A hereto, provided that
vesting may accelerate or cease as provided for in this Agreement or in the
Plan.

 

4. TERMINATION OF CONTINUOUS SERVICE. In the event of the termination of
Grantee’s Continuous Service by the Company for Cause (as defined in the
Employment Agreement between Grantee and the Company, the “Employment
Agreement”) or by the Grantee without Good Reason (as defined in the Employment
Agreement), all Units that are not vested will be forfeited. In the event of the
termination of Grantee’s Continuous Service by the Company without Cause or by
the Grantee with Good Reason, all Units will vest immediately.

 

5. DELAYED DELIVERY OF SHARES TO SETTLE VESTED UNITS. Units vested as provided
in Section 3 will be settled by delivering to Grantee a number of Shares equal
to the number of vested Units on the Payment Date (as hereafter defined). As
soon as practical after the Payment Date, the Company will, at its election,
either: (a) issue a certificate representing the Shares payable pursuant to this
Agreement; or (b) not issue any certificate representing the Shares payable
pursuant to this Agreement and instead document the Grantee’s interest in the
Shares by registering such Shares with the Company’s transfer agent (or another
custodian selected by the Company) in book-entry form in the Grantee’s name. For
purposes of the Award, the “Payment Date” will be the earlier of (x) the date
that is six (6) months following the termination of Grantee’s Continuous Service
with the Company, or (y) the closing of a Corporate Transaction, in each case
subject to the provisions of Section 18 of this Agreement. Notwithstanding the
above, the Company may settle Units upon the occurrence of a Corporate
Transaction by delivering other consideration to the Grantee, including but not
limited to shares of the capital stock of the acquirer or surviving entity of
such Corporate Transaction (or such entity’s affiliates), such consideration
having a fair market value equal in the aggregate to the value of the Shares for
which the Unit is being settled.

 



1

 

 

6. CAPITALIZATION CHANGES. The number of Units convertible to Shares subject to
this Award may be adjusted from time to time by the Administrator to account for
changes in capitalization as described in Section 12 of the Plan.

 

7. RIGHTS AS STOCKHOLDER. The Units represent a right to payment from the
Company if the conditions of the Agreement are met and do not give the Grantee
ownership of any Common Stock prior to delivery as provided in Section 5.
Grantee shall not have any rights and/or privileges of a stockholder of the
Company with respect to the Units prior to such delivery. If Grantee becomes
vested in Units as provided in Section 3, any Shares to which Grantee becomes
entitled shall be delivered to Grantee as provided in Section 5, and Grantee
shall have full ownership of the Shares upon such delivery.

 

8. NON-TRANSFERABILITY OF THE AWARD. The Units and the right to payment under
this Agreement are not transferable, may not be sold, exchanged, transferred,
pledged, hypothecated, encumbered or otherwise disposed of except as provided in
the Plan. Any purported transfer of the Units or the right to payment under this
Agreement is null and void and will not be given effect.

 

9. AWARD NOT AN EMPLOYMENT AGREEMENT. The Award is not an employment contract,
and nothing this Agreement confers or will be construed as conferring upon the
Grantee any right to continue in the employment of the Company, or as
interfering with or restricting in any way the right of either party to
terminate such employment at any time.

 

10. TAX CONSEQUENCES. Grantee acknowledges that he understands the federal,
state, and local tax consequences of the Award and the issuance, vesting,
forfeiture, and delivery provisions hereof relating to the Units. Grantee will
rely solely on the advice of his own tax advisors and not on any statements or
representations of the Company or any of its agents. Grantee understands that he
(and not the Company) shall be responsible for his own tax liability that may
arise as a result of the Award or the transactions contemplated by this
Agreement. 

 

11. WITHHOLDING OBLIGATIONS. Grantee understands that, at the time that Grantee
becomes vested and/or receives payment for any Units (including through the
delivery of Shares), the Company may be required to withhold federal, state,
local, and, if applicable, foreign, income and employment taxes. At the time of
vesting, or at or before the time Grantee receives a distribution of the Shares
underlying the Units or other consideration, or at any time thereafter as
requested by the Company, Grantee hereby authorizes the Company to satisfy any
required withholding to satisfy federal, state, local, payroll, and foreign tax
withholding obligations of the Company or any Affiliate that arise in connection
with the Units (the “Withholding Taxes”). Notwithstanding any other provision of
this Section, the Company may, in its sole discretion, satisfy all or any
portion of the Withholding Taxes obligation relating to the Units by any of the
following means or by a combination of such means: (i) withholding from any
compensation otherwise payable to the Grantee by the Company; (ii) causing the
Grantee to tender a cash payment; or (iii) withholding Shares from the Shares
issued or otherwise issuable to Grantee in connection with the Units with a Fair
Market Value (measured as of the date the Withholding Taxes are to be
determined) equal to the amount of such Withholding Taxes; provided, however,
that the number of such Shares so withheld shall not exceed the amount necessary
to satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal, state, local and foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income (or
such lesser amount as may be necessary to avoid classification of the Units as a
liability for financial accounting purposes). Grantee understands that all
matters with respect to the total amount of taxes to be withheld in respect of
such compensation income will be determined by the Administrator in its
reasonable discretion. Grantee further understands that, although the Company
may pay withheld amounts to the applicable taxing authorities, the Grantee is
responsible for payment of all taxes due as a result of compensation arising
under the Agreement.

 



2

 

 

12. NOTICES. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (a) the date of personal delivery, or (b)
three days after the date of deposit in the United States Mail by registered or
certified mail, postage prepaid, return receipt requested, addressed in the case
of the Company to the Company’s Chief Executive Officer at the Company’s primary
business address and in the case of the Grantee to the most recent address shown
in the Company’s records.

 

13. MISCELLANEOUS.

 

(a) The headings of the Sections in this Agreement are inserted for convenience
only and shall not be deemed to constitute a part of this Agreement or to affect
the meaning of this Agreement.

 

(b) This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns. The rights and obligations of the Company under this Agreement shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

 

(c) The waiver by either party of compliance with any provision of this
Agreement by the other party will not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by such party of
a provision of this Agreement.

 

(d) Omitted.

 

(e) Grantee acknowledges and agrees that he (i) has reviewed this Agreement and
the Plan in their entirety; (ii) fully understands the provisions of each such
document; and (iii) has had an opportunity to obtain the advice of counsel prior
to executing and accepting the Award.

 

(f) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(g) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

 

(h) This Agreement may be executed in one or more counterparts, each of which
will be deemed an original but all of which together will constitute one and the
same agreement. Facsimile or PDF reproductions of original signatures will be
deemed binding for the purpose of the execution of this Agreement.

 



3

 

 

14. INCORPORATION OF THE PLAN; ENTIRE AGREEMENT; MODIFICATION. The Award is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of this Agreement, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan. In the event of any conflict between the
provisions of this Agreement and those of the Plan, the provisions of the Plan
shall control. This Agreement (including the Plan) sets forth all of the
promises, agreements, conditions and understandings between the parties hereto
with respect to the Award, and there are no promises, agreements, conditions,
understandings, warranties or representations, oral or written, express or
implied, between them with respect to the Award other than as set forth therein
or herein. This Agreement supersedes and replaces any and all prior agreements
between the parties hereto with respect to Restricted Stock Units granted under
this Award. No modification, amendment or waiver of any of the provisions of
this Agreement will be effective unless approved in writing by both parties.

 

15. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of Delaware without regard
to such state’s conflicts of laws rules.

 

16. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

17. OTHER DOCUMENTS. Grantee hereby acknowledges receipt or the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act.

 

18. APPLICATION OF SECTION 409A OF THE CODE.

 

(a) The parties intend that the delivery of Shares or other consideration in
respect of the Units provided under this Agreement satisfies, to the greatest
extent possible, the exemption from the application of Section 409A of the Code
and the regulations and other guidance thereunder and any state law of similar
effect (collectively, “Section 409A”) provided under Treasury Regulations
Section 1.409A-1(b)(4) and/or 1.409A-1(b)(9), and this Agreement will be
construed to the greatest extent possible as consistent with those provisions.
To the extent not so exempt, the delivery of Shares or other consideration in
respect of the Units provided under this Agreement will be construed in a manner
that complies with Section 409A and is consistent with the requirements for
avoiding taxes or penalties under Section 409A.

 

(b) The parties further intend that each installment of any payments provided
for in this Agreement is a separate “payment” for purposes of Section 409A.

 

(c) To the extent any payment hereunder due upon a Corporate Transaction is
deferred compensation that is subject to Section 409A, and is not otherwise
exempt from complying with the provisions of Section 409A, then a Corporate
Transaction shall only be deemed to occur if the Corporate Transaction also
qualifies as a change in the ownership of a corporation, a change of effective
control of a corporation, or a change in the ownership of a substantial portion
of a corporation’s assets, as defined in Treasury Regulation Section
1.409A-3(i)(5).

 



4

 

 

(d) To the extent any payment due upon the termination of Continuous Service, if
any, is deferred compensation subject to Section 409A, and is not otherwise
exempt from complying with the provisions of Section 409A, then such payment
will be paid only if such termination of Continuous Service constitutes a
“separation from service” within the meaning of Section 409A. If (i) a payment
is “nonqualified deferred compensation” due to the Grantee upon the Grantee’s
“separation from service” within the meaning(s) of Section 409A, and (ii) the
Company has stock which is publicly traded on an established securities market
at that time, and (iii) the Grantee is a “specified employee” within the meaning
of Section 409A, then no such payment will be paid or provided to the Grantee
before the earlier of (x) Grantee’s death or (y) the day that is six (6) months
plus one (1) day after the termination of employment date (the “New Payment
Date”). The aggregate of any payments, compensation, benefits and entitlements
that otherwise would have been paid to the Grantee during the period between the
separation from service date and the New Payment Date will be paid to the
Grantee in a lump sum on such New Payment Date. Thereafter, any payments,
compensation, benefits and entitlements that remain outstanding as of the day
immediately following the New Payment Date will be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement.

 

(e) The Company makes no representations to Grantee regarding the compliance of
this Agreement or the Units with Section 409A, and Grantee is solely responsible
for the payment of any taxes or penalties arising under Section 409A(a)(1), or
any state law of similar effect, with respect to the grant or vesting of the
Units or the delivery of the Shares subject to this Award.

 

[SIGNATURE PAGE FOLLOWS]

 



5

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officer, and Grantee has hereunto set his hand and seal.

 



PARTICIPANT:   COMPANY:             FORTRESS BIOTECH, INC.                      
  /s/ George Avgerinos   By: /s/ Lindsay Rosenwald George Avgerinos     Lindsay
Rosenwald, M.D.       Chairman and Chief Executive Officer                      
         

 



6

 

 

EXHIBIT A

 

As described in Section 3 of the foregoing Restricted Stock Unit Award
Agreement, the Units will vest based on the occurrence of certain milestones as
described below. The determination of whether a vesting milestone has been met
will be made in the exclusive discretion of the Administrator, as described in
Section 4 of the Plan.

 

Number of Units Vesting Milestone 150,000 The later of Trading Availability or
July 15, 2015 150,000 The later of Trading Availability or July 1, 2016 150,000
The later of Trading Availability or July 1, 2017 150,000 The later of Trading
Availability or July 1, 2018 150,000 The later of Trading Availability or
achievement of FBIO stock price of >$5 per share or achievement of a commercial
milestone determined by the Company’s Board of Directors. 250,000 The later of
Trading Availability or achievement of FBIO stock price of $7 per share or
achievement of a commercial milestone determined by the Company’s Board of
Directors.        

 

* “Trading Availability” means the date during which both the Company trading
window is open and upon which Grantee is not in possession of material
non-public information about the Company, as determined by the Company’s Insider
Trading Compliance Officer.

 

 

 

 

 

 



Exhibit A to Restricted Stock Unit Award Agreement

 



 

 

 